        Case 6:20-cr-00006-SEH Document 25 Filed 07/22/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                               HELENA DIVISION

 UNITED STATES OF AMERICA,                       CR 20-06-H-SEH

                           Plaintiff,            ORDER

       vs.

 DANIEL WAYNE BAKER,

                           Defendant.

      On July 22, 2020, the Court held an ex parte hearing on counsel for

Defendant's Notice of Potential Conflict of Interest and Unopposed Request for

Hearing. 1 Upon the record made in open court,

      ORDERED:

      1.     Michael Donahoe, Esq. will be relieved of all further responsibility

for Defendant once replacement counsel has been appointed and has appeared as

counsel of record for the Defendant.




      'Doc.19.
           Case 6:20-cr-00006-SEH Document 25 Filed 07/22/20 Page 2 of 2



      2.       The Federal Defenders of Montana shall submit a proposed order

appointing another member of the CIA panel to represent Defendant on or before

July 24, 2020.
                         ~
      DATED this~ day of July, 2020.




                                               'sAAfE.HADDON
                                                 United States District Judge




                                         -2-
